Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Richard Clark Williams, Chief of Police, Town of Newellton, Parish of Tensas. The registrar of voters certified the recall petition and presented same to the governor on August 20, 1999. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the Chief of Police, Town of Newellton.
With regard to the recall petitions, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officerif the required number of registered voters sign the petition forrecall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition, containing 11 pages front and back, was considered and properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The final results of the registrar's certification is summarized as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ........... 404
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA WHO'S SIGNATURES APPEAR ON THE PETITION ..................... 377
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON JULY 23, 1999 ......................................... 811
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area 811. Therefore, in calculating forty percent of 811, a total of 324 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified the a total of 377 valid signatures on the recall petition, which meets the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Richard Clark Williams, Chief of Police, Town of Newellton, Parish of Tensas.
The proclamation ordering the recall shall provide for the election to be held on the next available date specified in R.S.18:402(F), which is Saturday, October 23, 1999, provided the proclamation is issued on or before the last day for qualifying (September 9, 1999). The governor shall publish the proclamation in the official journal of the Parish of Tensas, and send by registered or certified mail a copy of the petition and proclamation to the clerk of the district court for said parish within 24 hours after issuing the proclamation. A copy of the petition and proclamation shall also be sent to the Secretary of State, who shall notify all other election officials.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
 ANGIE ROGERS LAPLACE
Assistant Attorney General
RPI/ARL:cwr Enclosuresarl/opinions/1999/99288
cc: Hon. Richard Clark Williams Registrar, Earl Morris Hon. W. Fox McKeithen Hon. Jerry M. Fowler